Exhibit 10.8

 

LOGO [g395351ex10_8p1.jpg]

 

 

    Investment Banking Group     901 East Byrd Street     Suite 410    
Richmond, VA 23219     (804) 782-8894 (Phone) October 29, 2010     (804)
649-0990 (Fax)

CONFIDENTIAL

Mr Jonathan H. Mullins

Chief Executive Officer

New Peoples Bankshares, Inc.

67 Commerce Drive

P.O Box 1810

Honaker, VA 24260

Dear Mr. Mullins.

Scott & Stringfellow, LLC (“S&S”) is pleased to set forth in this letter (the
“Agreement”) the terms of the exclusive engagement by New Peoples Bankshares,
Inc. (the “Company”) of S&S related to providing financial advisory and
investment banking services in connection with certain strategic assessments and
transactions, which may include an offering of the Company’s common stock to
investors (the “Offering”), the terms of which are discussed herein. It is
intended that the Offering will initially consist of a private placement of such
common stock with qualified investors identified by the Company (“Company
Investors”) and other qualified investors identified by S&S (“S&S Investors”)
with priority in the case of over-subscription given to Company Investors In the
event that insufficient subscriptions are obtained from the private placement
process, the Company may elect to offer pursuant to this Agreement additional
common stock in a public offering, including a rights offering to existing
shareholders (a “Public Offering”)

 

  1. S&S’s Responsibilities

In connection with this engagement, S&S will provide the following services
related to the Offering

 

  (a) determine the minimum amount of capital to be raised and an appropriate
offering price range,

 

  (b) assist the Company and Company counsel in preparing the offering
documentation to be distributed to potential investors;

 

  (c) prepare an investor presentation with management of the Company and assist
in the coordination of investor meetings both with respect to Company Investors,
S&S Investors and any potential investors in a Public Offering;

 

  (d) assist in the communication process with potential investors and existing
shareholders;

 

  (e) meet with the board of directors and management to discuss any of these
services; and,



--------------------------------------------------------------------------------

Mr. Jonathan H Mullins

October 29, 2010

Page 2 of 7

 

  (f) provide such other financial advisory and investment banking services in
connection with the Offering as may be agreed upon by S&S and the Company

The scope of S&S’s engagement shall be limited to those matters expressly set
forth in this Agreement. For the sake of clarity, the scope of S&S’s engagement
shall not include giving tax, legal, regulatory, accountancy or other specialist
or technical advice

 

  2. The Company’s Responsibilities

(a) The Company will provide S&S with access to the directors, officers and key
employees and any other corporate information of the Company as S&S may
reasonably request, including all information (financial or otherwise), data,
opinions, appraisals, valuations, other information and materials relating to
the Company that is relevant to the Offering. The Company will ensure that all
information concerning the Company provided to S&S by the Company and its
directors, officers, employees, agents and advisors in any form will be accurate
and complete in all material respects, and will not be misleading in any
material respect. S&S may rely on such information without verification S&S
shall not be required to physically inspect any assets or to prepare or obtain
any independent evaluation or appraisal of any of the assets or liabilities of
the Company or to make any determination as to the solvency of any party S&S
shall be entitled to assume that any projections prepared by the Company have
been reasonably prepared and reflect the best currently available estimates and
judgments of the party preparing or providing such projections.

(b) The Company further acknowledges that it will ensure that all information
concerning the Company to be provided to S&S, directly or indirectly, orally or
in writing, by the Company and its directors, officers, employees, agents and
advisors will be accurate and complete in all material respects, and will not be
misleading in any material respect. S&S will be entitled to rely on, and will be
under no obligation to verify, the accuracy or completeness of such information.

(c) The Company agrees to notify S&S promptly in writing of any material change,
actual or contemplated, relating to the Company’s business, operations, affairs,
condition (financial or otherwise) or prospects, which would render untrue any
statement of material fact made to S&S or material information furnished to S&S,
or which would constitute an omission to state a material fact necessary to make
any statement of material fact made to S&S or material information furnished to
S&S not misleading in light of the circumstances in which it was made or
furnished.

(d) The Company acknowledges that in carrying out S&S’s services hereunder, S&S
will be relying on information prepared and supplied by the Company, its
directors, officers, employees, agents and advisors. Subject to the exercise of
S&S’s professional judgment, S&S will be entitled to rely on, and will be under
no obligation to verify, the accuracy or completeness of such information.
Subject to applicable securities law requirements, S&S will not be under any
obligation to investigate any changes which may occur in such information
subsequent to the date thereof, unless the Company specifically requests S&S to
investigate such changes.

(e) In order to coordinate most effectively our efforts to effect an Offering,
the Company will promptly inform S&S of any inquiry it may receive concerning
the availability of any material portion of the securities or assets of the
Company for purchase outside of the ordinary course of business. During the
period of S&S’s engagement, neither the Company nor its representatives will
initiate any discussions looking toward the sale of any portion of the
securities or assets of Company outside the ordinary course of business without
first consulting with S&S



--------------------------------------------------------------------------------

Mr. Jonathan H Mullins

October 29, 2010

Page 3 of 7

 

  3. S&S’s Fees

(a) As compensation for S&S’s financial advisory and general investment banking
services hereunder, the Company agrees to pay to S&S (1) a non-refundable
financial advisory fee (“Advisory Fee”) equal to $150,000 with (i) $50,000 due
and payable upon execution of this Agreement and (ii) $25,000 due and payable on
the first business day of each of the first four consecutive months following
the execution of this Agreement This Advisory Fee compensates S&S for all prior
and future consulting, modeling, and other services associated with our
relationship with the Company

(b) S&S has no obligation to take or purchase any shares of common stock in
connection with the Offering; however, S&S has agreed to use its commercially
reasonable efforts in the placement with investors of shares in the Offering If
S&S places shares with investors in the Offering, S&S will receive a placement
fee (the “Placement Fee”) of 6.5% of the aggregate dollar amount of common stock
sold by S&S to S&S Investors and to investors in any Public Offering pursuant
hereto and 1.5% of the aggregate dollar amount of common stock sold to Company
Investors As further compensation for S&S’s services to be provided in
connection with an Offering, the Company agrees to pay S&S upon completion of
the Offering, a success fee (the “Success Fee”) equal to 1 5% of the aggregate
dollar amount of common stock raised in an Offering. This fee will be in
addition to the Placement Fee set forth above However, the Placement Fee and the
Success Fee shall be reduced as necessary to ensure that the overall
underwriting compensation as determined pursuant to FINRA Rule 5110 to be
received by S&S in connection with a Public Offering pursuant to this Agreement,
including without limitation, the portions of the Advisory Fee, the Placement
Fee, the Success Fee and the reimbursements contemplated pursuant to
Section 3(e) below related to such Public Offering, shall not exceed on an
aggregate basis 8.0% of the aggregate offering proceeds of such Public Offering.

(c) The Company will pay all of its fees and expenses in connection with the
Offering, including without limitation, filing and registration fees, travel,
printing costs for the offering documentation, accounting fees, legal fees, and
roadshow expenses In addition, the Company will pay the reasonable out-of-pocket
fees and disbursements of counsel to S&S in connection with the qualification of
the common stock, or any required notices or filings, under state securities or
blue sky laws

(d) In addition, whether or not a Offering is consummated, the Company agrees to
reimburse S&S, upon request, for its reasonable, accountable out-of-pocket
expenses related to this engagement including S&S’s attorneys’ fees, any road
show expenses and any expenses and attorney fees for S&S services in the event
S&S (or any of its directors, officers, agents or professional advisors) is
required to testify or participate in any legal or other proceedings before any
court or regulatory authority, in connection with its services hereunder, which
out-of-pocket expenses shall not exceed $50,000 on a aggregate basis (provided,
however, that such expense cap in no way limits or impairs the provisions of
Section 4 hereof). Subject to Section 4 hereof, the Company shall not be liable
for any fees, costs or expenses incurred by S&S in connection with any
arbitration or litigation between the Company and S&S regarding this Section 3
unless S&S is the substantially prevailing party therein.

(e) In the event a Public Offering is commenced and is subsequently terminated,
S&S shall receive only the compensation permitted by FINRA Rule 5110(F)(2)(D) in
connection with such Public Offering



--------------------------------------------------------------------------------

Mr. Jonathan H. Mullins

October 29, 2010

Page 4 of 7

 

  4. Indemnity

The Company and S&S agree to the provisions relating to indemnity and liability
set forth in Annex A.

 

  5. Term of Agreement

This Agreement may be terminated by the Company or S&S at any time and without
liability or further obligation to the Company or S&S (except for compensation
earned and reimbursable expenses incurred to the date of termination) upon prior
written notice to the other party. Notwithstanding the foregoing, however, S&S
shall be entitled to its full compensation as contemplated pursuant to this
Agreement in the event that, at any time prior to the expiration of 24 months
after written termination by the Company, an Offering of the type described in
this Agreement is consummated solely through a private placement with an advisor
or agent other than S&S, Additionally, by execution of this Agreement, the
Company hereby commits to provide S&S with a right of first refusal to serve as
advisor, agent or underwriter for any future capital raise or financial advisory
engagement, including merger, acquisition or reorganization transactions, that
the Company undertakes within 24 months of the closing or termination of the
Offering. Furthermore, the indemnity provisions of Section 4 of this Agreement
and the waiver of the right to trial by jury provision and other provisions of
Section 6(c) hereof will remain operative regardless of such termination.

 

  6. Other Matters

(a) S&S and the Company confirm their understanding and agreement that the
Company has retained S&S hereunder as an independent contractor, and not as a
fiduciary or agent, and solely for the Company’s benefit and not for the benefit
of any third party, including the Company’s security holders and creditors. The
scope of S&S’s engagement shall be limited to those matters expressly set forth
in this Agreement For the sake of clarity, the scope of S&S’s engagement shall
not include giving tax, legal, regulatory, accountancy or other specialist or
technical advice.

(b) S&S is an affiliate of BB&T Corporation, which through its subsidiaries and
affiliates provides full-service securities trading and brokerage services and
other investment banking and financial advisory services. In the ordinary course
of its trading and brokerage activities, one or more of S&S’s affiliates may at
any time hold long or short positions, and may trade or otherwise effect
transactions, for its own account or for the account of customers, in the
securities or options or other derivatives relating to the securities of the
Company S&S recognizes its responsibility for compliance with federal laws in
connection with such activities. This Agreement shall not limit or preclude BB&T
Corporation, S&S or any of their affiliates (a) from carrying on any business
with, from providing banking or other financial services to, or from
participating in any capacity (including as an equity investor, in any party
whatsoever) including without limitation, any competitor, supplier or customer
of the Company, or any other party which may have interests different from or
adverse to the Company, or (b) from carrying on its business as currently
conducted or as such business may be conducted in the future

(c) This Agreement shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Virginia, without giving effect to that state’s
principles of conflict of law. Any claim or controversy arising out of or
relating to the Company’s obligations to pay S&S’s fees or expenses under
Section 3 of this Agreement shall be settled exclusively by binding arbitration
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association before a panel of three arbitrators The arbitrators shall each have
at least ten years of direct experience with the investment banking and
securities industries The arbitration of any such claim or controversy shall
take place in Richmond,



--------------------------------------------------------------------------------

Mr. Jonathan H. Mullins

October 29, 2010

Page 5 of 7

 

Virginia Judgment on any award rendered by the arbitrators may be entered in any
court having jurisdiction thereof. All other claims or controversies arising out
of or relating to this Agreement shall be resolved pursuant to an action brought
exclusively in the federal or state courts sitting in Richmond, Virginia The
parties irrevocably submit to the jurisdiction of such courts and waive all
objections to such venue. S&S and the Company (on behalf of itself and, to the
extent permitted by law, on behalf of its security holders) each waives any
right to trial by jury in any proceeding with respect to S&S’s engagement.
Notwithstanding the second sentence of this paragraph, the parties may at any
time apply to a court for injunctive relief

(d) This Agreement may be executed in counterparts, each of which shall be
deemed an original, all of which shall constitute one and the same instrument.
Either party’s execution and delivery of this Agreement may be evidenced by
either physical delivery or facsimile communication of such executed Agreement
or executed counterpart to the other party

(e) This Agreement may not be amended, nor any provision hereof waived, except
in a writing signed by the Company and S&S. Neither party may assign this
Agreement without the prior written consent of the other party. This Agreement
embodies the entire agreement and understanding between the parties and
supersedes all prior discussions, communications, agreements and understandings,
if any, whether oral or written, relating to its subject matter. If any
provision of this Agreement shall be determined to be invalid or unenforceable
in any respect, such determination shall not affect such provision in any other
respect or any other provision of this Agreement, which shall remain in full
force and effect

If the foregoing meets with your approval, please sign both copies of this
Agreement and return one fully-executed version to S&S

 

Very truly yours, Scott & Stringfellow, LLC

LOGO [g395351ex10_8p5a.jpg]

By.   G. Jacob Savage, III Title   Senior Managing Director

 

Agreed as of the date first written above: New Peoples Bankshares, Inc By.  

LOGO [g395351ex10_8p5b.jpg]

Title.  

President & CEO

  Its Authorized Officer



--------------------------------------------------------------------------------

ANNEX A

In connection with S&S’s engagement to advise and to assist the Company pursuant
to the letter agreement, dated October 29, 2010, to which this Annex A is
attached, the Company agrees that the Company shall indemnify and hold harmless
S&S and each of its affiliates, and their respective officers, directors,
controlling persons (within the meaning of Section 15 of the Securities Act of
1933 or Section 20(a) of the Securities Exchange Act of 1934), employees,
affiliates, agents, counsel and other advisors (hereinafter collectively
referred to as an “Indemnified Party”), to the full extent allowed by law or
equity, from and against any and all judgments, losses, claims (whether or not
valid), damages, costs, fees, expenses or liabilities, joint or several, to
which an Indemnified Party may become subject, (i) related to or arising out of
any untrue statement or alleged untrue statement of a material fact contained in
offering documentation distributed in connection with the Offering, including
documents described in or incorporated by reference, or arising out of or based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary in older to make the statements therein, in
light of the circumstances under which they were made, not misleading,
(n) related to or arising out of, in whole or in part, any inaccuracy in the
representations or warranties of the Company contained in the [subscription
agreements, placement agreement or registration rights agreement] anticipated to
be entered into in connection with the Offering contemplated hereby, or any
failure of the Company to perform its obligations thereunder; or (iii) related
to or arising out of S&S’s engagement or performance under the Agreement, the
transactions contemplated thereby, the services rendered by S&S under the
Agreement, or any actual or threatened claim, litigation, investigation,
proceeding or action in any court or before any regulatory, administrative or
other body relating to any of the foregoing (hereinafter referred to
collectively as a “Claim”), and shall, upon request, reimburse an Indemnified
Party for all reasonable legal and other costs, fees and expenses as they are
incurred in connection with investigating, preparing or defending a Claim,
whether or not such Indemnified Party is ever made party to any Legal
proceedings or such Claim arose before or after the date hereof; provided,
however, that no such indemnification shall be required to be paid to an
Indemnified Party with respect to a Claim (x) to the extent the Claim arises out
of any untrue statement or omission or alleged untrue statement or omission made
in reliance upon and in conformity with the written instructions of S&S or
(y) that is finally determined by a court of competent jurisdiction (after
exhaustion of all appeals) to have resulted primarily and proximately from the
gross negligence, bad faith or willful misconduct of such Indemnified Party.

If the foregoing indemnity is unavailable or insufficient for any reason to hold
any Indemnified Party harmless, then the Company shall contribute to any amounts
paid or payable by an Indemnified Party in such proportion as appropriately
reflects the relative benefits received by such Indemnified Party and the
Company in connection with the matters to which the Claim relates If an
allocation solely on the basis of benefits is judicially determined to be
impermissible, then the Company shall contribute in such proportion as
appropriately reflects the relative benefits and relative fault of the Company
and such Indemnified Party, as well as any other equitable considerations. In no
event shall the Company contribute less than the amount necessary to ensure that
the aggregate liability of S&S and any other Indemnified Party for contribution
pursuant to this paragraph in connection with all Claims does not exceed the
amount of fees actually received by S&S under the Agreement For purposes hereof,
relative benefits to the Company and S&S in connection with the Agreement shall
be deemed to be in the same respective proportions as the total gross proceeds
from the Offering (before deducting expenses) received by the Company and the
aggregate fees actually received by S&S under the Agreement bear to the
aggregate offering price of the common stock sold in the Offering, and relative
fault of each Indemnified Party and the Company shall be determined by reference
to, among other things, whether any untrue or alleged untrue statements of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company or by S&S, whether the actions and
omissions to act were by such Indemnified Party or the Company and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such action or omission.



--------------------------------------------------------------------------------

All amounts due to an Indemnified Party hereunder shall be payable by the
Company promptly upon request by such Indemnified Party. In addition, the
Company shall pay all costs and expenses (including reasonable attorneys’ fees)
incurred by an Indemnified Party to enforce the terms of this Annex A.

The Company agrees not to waive, release or settle any Claim (whether or not S&S
or any other Indemnified Party is a formal party to such Claim) in respect of
which indemnification may be sought hereunder without the prior written consent
of S&S (which consent will not be unreasonably withheld), unless such waiver,
release or settlement includes an unconditional release of S&S and each
Indemnified Party from all liability arising out of such claim.

The provisions of this Annex A shall be in addition to any liability which the
Company may otherwise have to S&S; shall not be limited by any rights that S&S
or any other Indemnified Party may otherwise have; shall remain in full force
and effect regardless of any expiration or termination of S&S’s engagement; and
shall be binding upon any successors or assigns of S&S and the Company.

In addition, neither S&S nor any of its affiliates, or any of its or their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act of 1933 or Section 20 of the Securities
Exchange Act of 1934), employees or agents shall have any liability to the
Company or its security holders or creditors, or any person asserting claims on
behalf of or in the right of the Company (whether direct or indirect, in
contract, tort, for an act of negligence or otherwise) for any losses, fees,
damages, liabilities, costs, expenses or equitable relief arising out of or
relating to this Agreement or the services to be rendered hereunder, except for
losses, fees, damages, liabilities, costs or expenses that arise out of or are
based on any action of or failure to act by S&S and that are finally determined
(by a court of competent jurisdiction and after exhausting all appeals) to have
resulted primarily from the gross negligence, bad faith or willful misconduct of
S&S.



--------------------------------------------------------------------------------

 

LOGO [g395351ex10_8p8.jpg]

 

 

 

      Investment Banking Group       901 East Byrd Street       Suite 410      
Richmond, VA 23219       (804) 782-8894 (Phone)       (804) 649-0990 (Fax)

February 22, 2012

CONFIDENTIAL

Mr. Jonathan H. Mullins

Chief Executive Officer

New Peoples Bankshares, Inc.

67 Commerce Drive

P.O. Box 1810

Honaker, VA 24260

Dear Mr. Mullins:

Scott & Stringfellow, LLC (“S&S”) is pleased to set forth in this letter (the
“Agreement”) the terms of the exclusive engagement by New Peoples Bankshares,
Inc. and its subsidiary New Peoples Bank Inc. (the “Company”), of S&S to deliver
a fairness opinion to the Board of Directors of the Company in connection with
the potential offering of the Company’s common stock through a rights offering
and public offering (collectively referred to as the “Offering”) as outlined in
a separate engagement letter dated October 29, 2010.

 

  1. S&S’s Responsibilities

In connection with this engagement, S&S will provide the following services:

 

  (a) prepare and deliver to the Company’s Board of Directors an opinion (the
“Fairness Opinion”) as to the fairness from a financial point of view to the
shareholders of the Company the pricing of the contemplated Offering; and

 

  (b) provide an update on general bank and thrift capital markets conditions at
the present time.

The scope of S&S’s engagement shall be limited to those matters expressly set
forth in this Agreement. For the sake of clarity, the scope of S&S’s engagement
shall not include giving tax, legal, regulatory, accountancy or other specialist
or technical advice.

 

  2. The Company’s Responsibilities

(a) The Company will provide S&S with access to the directors, officers and key
employees and any other corporate information of the Company as S&S may
reasonably request, including all information (financial or otherwise), data,
opinions, appraisals, valuations, other information and materials relating to
the Company that is relevant to the Offering. The Company will ensure that all
information concerning the Company provided to S&S by the Company and its
directors, officers, employees, agents and advisors in any form will be accurate
and complete in all material respects, and will not be misleading in any
material respect. S&S may rely on such information without verification. S&S
shall not be required to physically inspect any assets or to prepare or obtain
any independent evaluation or appraisal of any of the assets or liabilities of
the Company or to make any determination as to the solvency



--------------------------------------------------------------------------------

Mr. Jonathan H. Mullins

February 22, 2012

Page 2 of 7

 

of any party. S&S shall be entitled to assume that any projections prepared by
the Company have been reasonably prepared and reflect the best currently
available estimates and judgments of the party preparing or providing such
projections.

(b) The Company further acknowledges that it will ensure that all information
concerning the Company to be provided to S&S, directly or indirectly, orally or
in writing, by the Company and its directors, officers, employees, agents and
advisors will be accurate and complete in all material respects, and will not be
misleading in any material respect S&S will be entitled to rely on, and will be
under no obligation to verify, the accuracy or completeness of such information.

(c) The Company agrees to notify S&S promptly in writing of any material change,
actual or contemplated, relating to the Company’s business, operations, affairs,
condition (financial or otherwise) or prospects, which would render untrue any
statement of material fact made to S&S or material information furnished to S&S,
or which would constitute an omission to state a material fact necessary to make
any statement of material fact made to S&S or material information furnished to
S&S not misleading in light of the circumstances in which it was made or
furnished.

(d) The Company acknowledges that in carrying out S&S’s services hereunder, S&S
will be relying on information prepared and supplied by the Company, its
directors, officers, employees, agents and advisors Subject to the exercise of
S&S’s professional judgment, S&S will be entitled to rely on, and will be under
no obligation to verify, the accuracy or completeness of such information
Subject to applicable securities law requirements, S&S will not be under any
obligation to investigate any changes which may occur in such information
subsequent to the date thereof, unless the Company specifically requests S&S to
investigate such changes.

(e) In order to coordinate most effectively our efforts to effect an Offering,
the Company will promptly inform S&S of any inquiry it may receive concerning
the availability of any material portion of the securities or assets of the
Company for purchase outside of the ordinary course of business. During the
period of S&S’s engagement, neither the Company nor its representatives will
initiate any discussions looking toward the sale of any portion of the
securities or assets of Company outside the ordinary course of business without
first consulting with S&S.

 

  3. S&S’s Fees

(a) As compensation for S&S’s services described in this Agreement, the Company
agrees to pay to S&S a non-refundable “Fairness Opinion Fee” equal to $100,000.
S&S requests that the Fairness Opinion Fee be paid in full immediately following
the delivery of the Fairness Opinion to the Board of Directors, however, if the
Company chooses, the Fairness Opinion Fee may be payable in the following
installments- (1) $50,000 due and payable upon the signing of this Agreement,
and (2) $50,000 due in full no later than 5 PM Eastern Standard Time on May 31,
2012. The Fairness Opinion Fee is payable to S&S in full by the aforementioned
dates regardless of the status of the Offering at that time

(b) In addition, whether or not an Offering is consummated, the Company agrees
to reimburse S&S, upon request, for its reasonable, accountable out-of-pocket
expenses related to this engagement including S&S’s attorneys’ fees and any
expenses and attorney fees for S&S services in the event S&S (or any of its
directors, officers, agents or professional advisors) is required to testify or
participate in any legal or other proceedings before any court or regulatory
authority, in connection with its services hereunder, which out-of-pocket
expenses shall not exceed $10,000 on a aggregate basis (provided, however, that
such expense cap in no way limits or impairs the provisions of Section 4
hereof). Subject to Section 4 hereof, the Company shall not be liable for any
fees, costs or expenses incurred by S&S in connection with any arbitration or
litigation between the Company and S&S regarding this Section 3 unless S&S is
the substantially prevailing party therein.



--------------------------------------------------------------------------------

Mr. Jonathan H. Mullins

February 22, 2012

Page 3 of 7

 

  4. Indemnity

The Company and S&S agree to the provisions relating to indemnity and liability
set forth in Annex A

 

  5. Term of Agreement

This Agreement may be terminated by the Company or S&S at any time and without
liability or further obligation to the Company or S&S (except for compensation
earned and reimbursable expenses incurred to the date of termination) upon prior
written notice to the other party Furthermore, the indemnity provisions of
Section 4 of this Agreement and the waiver of the right to trial by jury
provision and other provisions of Section 6(c) hereof will remain operative
regardless of such termination.

 

  6. Other Matters

(a) S&S and the Company confirm their understanding and agreement that the
Company has retained S&S hereunder as an independent contractor, and not as a
fiduciary or agent, and solely for the Company’s benefit and not for the benefit
of any third party, including the Company’s security holders and creditors The
scope of S&S’s engagement shall be limited to those matters expressly set forth
in this Agreement. For the sake of clarity, the scope of S&S’s engagement shall
not include giving tax, legal, regulatory, accountancy or other specialist or
technical advice.

(b) S&S is an affiliate of BB&T Corporation, which through its subsidiaries and
affiliates provides full-service securities trading and brokerage services and
other investment banking and financial advisory services. In the ordinary course
of its trading and brokerage activities, one or more of S&S’s affiliates may at
any time hold long or short positions, and may trade or otherwise effect
transactions, for its own account or for the account of customers, in the
securities or options or other derivatives relating to the securities of the
Company. S&S recognizes its responsibility for compliance with federal laws in
connection with such activities. This Agreement shall not limit or preclude BB&T
Corporation, S&S or any of their affiliates (a) from carrying on any business
with, from providing banking or other financial services to, or from
participating in any capacity (including as an equity investor, in any party
whatsoever) including without limitation, any competitor, supplier or customer
of the Company, or any other party which may have interests different from or
adverse to the Company, or (b) from carrying on its business as currently
conducted or as such business may be conducted in the future

(c) This Agreement shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Virginia, without giving effect to that state’s
principles of conflict of law. Any claim or controversy arising out of or
relating to the Company’s obligations to pay S&S’s fees or expenses under
Section 3 of this Agreement shall be settled exclusively by binding arbitration
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association before a panel of three arbitrators The arbitrators shall each have
at least ten years of direct experience with the investment banking and
securities industries The arbitration of any such claim or controversy shall
take place in Richmond, Virginia. Judgment on any award rendered by the
arbitrators may be entered in any court having jurisdiction thereof. All other
claims or controversies arising out of or relating to this Agreement shall be
resolved pursuant to an action brought exclusively in the federal or state
courts sitting in Richmond, Virginia The parties irrevocably submit to the
jurisdiction of such courts and waive all objections to such venue. S&S and the
Company (on behalf of itself and, to the extent permitted by law, on behalf of
its security holders) each waives any right to trial by jury in any proceeding
with respect to S&S’s engagement Notwithstanding the second sentence of this
paragraph, the parties may at any time apply to a court for injunctive relief.



--------------------------------------------------------------------------------

Mr. Jonathan H. Mullins

February 22, 2012

Page 4 of 7

 

(d) This Agreement may be executed in counterparts, each of which shall be
deemed an original; all of which shall constitute one and the same instrument
Either party’s execution and delivery of this Agreement may be evidenced by
either physical delivery or facsimile communication of such executed Agreement
or executed counterpart to the other party

(e) This Agreement may not be amended, nor any provision hereof waived, except
in a writing signed by the Company and S&S. Neither party may assign this
Agreement without the prior written consent of the other party This Agreement
embodies the entire agreement and understanding between the parties and
supersedes all prior discussions, communications, agreements and understandings,
if any, whether oral or written, relating to its subject matter. If any
provision of this Agreement shall be determined to be invalid or unenforceable
in any respect, such determination shall not affect such provision in any other
respect or any other provision of this Agreement, which shall remain in full
force and effect.

If the foregoing meets with your approval, please sign both copies of this
Agreement and return one fully-executed version to S&S.

 

Very truly yours, Scott & Stringfellow, LLC By:   David M Wojdyla Title:   Vice
President

 

Agreed as of the date first written above. New Peoples Bankshares, Inc. By:  

LOGO [g395351ex10_8p10.jpg]

Title:  

President & CEO

      Its Authorized Officer



--------------------------------------------------------------------------------

ANNEX A

In connection with S&S’s engagement to advise and to assist the Company pursuant
to the letter agreement, dated February 22, 2012, to which this Annex A is
attached, the Company agrees that the Company shall indemnify and hold harmless
S&S and each of its affiliates, and their respective officers, directors,
controlling persons (within the meaning of Section 15 of the Securities Act of
1933 or Section 20(a) of the Securities Exchange Act of 1934), employees,
affiliates, agents, counsel and other advisors (hereinafter collectively
referred to as an “Indemnified Party”), to the full extent allowed by law or
equity, from and against any and all judgments, losses, claims (whether or not
valid), damages, costs, fees, expenses or liabilities, joint or several, to
which an Indemnified Party may become subject, (i) related to or arising out of
any untrue statement or alleged untrue statement of a material fact contained in
offering documentation distributed in connection with the Offering, including
documents described in or incorporated by reference, or arising out of or based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading,
(ii) related to or arising out of, in whole or in part, any inaccuracy in the
representations or warranties of the Company contained in the [subscription
agreements, placement agreement or registration rights agreement] anticipated to
be entered into in connection with the Offering contemplated hereby, or any
failure of the Company to perform its obligations thereunder, or (iii) related
to or arising out of S&S’s engagement or performance under the Agreement, the
transactions contemplated thereby, the services rendered by S&S under the
Agreement, or any actual or threatened claim, litigation, investigation,
proceeding or action in any court or before any regulatory, administrative or
other body relating to any of the foregoing (hereinafter referred to
collectively as a “Claim”), and shall, upon request, reimburse an Indemnified
Party for all reasonable legal and other costs, fees and expenses as they are
incurred in connection with investigating, preparing or defending a Claim,
whether or not such Indemnified Party is ever made party to any legal
proceedings or such Claim arose before or after the date hereof; provided,
however, that no such indemnification shall be required to be paid to an
Indemnified Party with respect to a Claim (x) to the extent the Claim arises out
of any untrue statement or omission or alleged untrue statement or omission made
in reliance upon and in conformity with the written instructions of S&S or
(y) that is finally determined by a court of competent jurisdiction (after
exhaustion of all appeals) to have resulted primarily and proximately from the
gross negligence, bad faith or willful misconduct of such Indemnified Party.

If the foregoing indemnity is unavailable or insufficient for any reason to hold
any Indemnified Party harmless, then the Company shall contribute to any amounts
paid or payable by an Indemnified Party in such proportion as appropriately
reflects the relative benefits received by such Indemnified Party and the
Company in connection with the matters to which the Claim relates. If an
allocation solely on the basis of benefits is judicially determined to be
impermissible, then the Company shall contribute in such proportion as
appropriately reflects the relative benefits and relative fault of the Company
and such Indemnified Party, as well as any other equitable considerations. In no
event shall the Company contribute less than the amount necessary to ensure that
the aggregate liability of S&S and any other Indemnified Party for contribution
pursuant to this paragraph in connection with all Claims does not exceed the
amount of fees actually received by S&S under the Agreement For purposes hereof,
relative benefits to the Company and S&S in connection with the Agreement shall
be deemed to be in the same respective proportions as the total gross proceeds
from the Offering (before deducting expenses) received by the Company and the
aggregate fees actually received by S&S under the Agreement bear to the
aggregate offering price of the common stock sold in the Offering, and relative
fault of each Indemnified Party and the Company shall be determined by reference
to, among other things, whether any untrue or alleged untrue statements of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company or by S&S, whether the actions and
omissions to act were by such Indemnified Party or the Company and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such action or omission.



--------------------------------------------------------------------------------

All amounts due to an Indemnified Party hereunder shall be payable by the
Company promptly upon request by such Indemnified Party. In addition, the
Company shall pay all costs and expenses (including reasonable attorneys’ fees)
incurred by an Indemnified Party to enforce the terms of this Annex A.

The Company agrees not to waive, release or settle any Claim (whether or not S&S
or any other Indemnified Party is a formal party to such Claim) in respect of
which indemnification may be sought hereunder without the prior written consent
of S&S (which consent will not be unreasonably withheld), unless such waiver,
release or settlement includes an unconditional release of S&S and each
Indemnified Party from all liability arising out of such claim.

The provisions of this Annex A shall be in addition to any liability which the
Company may otherwise have to S&S; shall not be limited by any rights that S&S
or any other Indemnified Party may otherwise have; shall remain in full force
and effect regardless of any expiration or termination of S&S’s engagement; and
shall be binding upon any successors or assigns of S&S and the Company.

In addition, neither S&S nor any of its affiliates, or any of its or their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act of 1933 or Section 20 of the Securities
Exchange Act of 1934), employees or agents shall have any liability to the
Company or its security holders or creditors, or any person asserting claims on
behalf of or in the right of the Company (whether direct or indirect, in
contract, tort, for an act of negligence or otherwise) for any losses, fees,
damages, liabilities, costs, expenses or equitable relief arising out of or
relating to this Agreement or the services to be rendered hereunder, except for
losses, fees, damages, liabilities, costs or expenses that arise out of or are
based on any action of or failure to act by S&S and that are finally determined
(by a court of competent jurisdiction and after exhausting all appeals) to have
resulted primarily from the gross negligence, bad faith or willful misconduct of
S&S